DETAILED ACTION
RE: Tremblay et al.
1.	Applicant’s reply filed on 2/10/2021 is acknowledged and entered.
2.	Applicant’s supplemental response filed on 3/30/2021 is acknowledged and entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/2021 has been considered by the examiner.

EXAMINER’S REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
All rejections set forth in the office action mailed on 11/10/2020 have been withdrawn in view of applicant’s amendments to the claims and persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
5.	Claims 43-48 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 8/7/2020, is hereby withdrawn and 

6.	Claims 1, 3-4, 6, 9-11, 32-34 and 39-51 are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HONG SANG/Primary Examiner, Art Unit 1643